Citation Nr: 1814775	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 1999 for the award of service connection for coronary artery disease, status post coronary artery bypass graft (CAD).

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the left shoulder .


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Waco, Texas.

In the July 2007 decision, the Cleveland RO granted a 10 percent rating for CAD, separate and apart from the 10 percent rating assigned for service-connected hypertension, effective April 13, 1999, based on a finding of clear and unmistakable error in a February 2000 rating decision.  The Veteran appealed, seeking an earlier effective date for the award.

In the July 2013 decision, the RO in Waco increased the rating for DJD of the left shoulder to 20 percent, effective October 31, 2011.  The Veteran appealed, seeking a higher rating.  In a July 2017 decision, while the Veteran's appeal was pending, the RO made the 20 percent rating effective from February 25, 2008. 

In his April 2015 substantive appeal, the Veteran requested a hearing before a member of the Board.  In August 2016, he withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a rating in excess of 20 percent for DJD of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to April 13, 1999, there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection for CAD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 1999 for the award of service connection for CAD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish an effective date prior to April 13, 1999 for the award of service connection for CAD.  He has advanced argument that the effective date should be September 1, 1974 (the day after he was discharged from service) because his heart condition began in service and was due to hypertension, for which was service connection has been made effective from September 1, 1974.  See October 2006 Statement.  Alternatively, he asserts that the effective date for CAD should be in 1994, when he underwent heart surgery.  See August 2007 NOD.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Prior to March 24, 2015, VA was required to construe any communication or action from a Veteran indicating intent to apply for one or more benefits as an informal claim.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it).

Medical evidence alone could not be an informal claim; there must be an intent to apply for a benefit.  Brannon, 12 Vet. App. at 35.  VA's possession of medical evidence showing a particular diagnosis or causal connection may not provide a basis for the assignment of an earlier effective date.  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the filing date of the application upon which service connection was eventually awarded.  Lalonde v. West, 12 Vet. App. 377, 382 (1999); see McGrath v. Gober, 14 Vet. App. 28 (2000).

Prior to March 24, 2015, under certain circumstances, a report of VA examination or hospitalization could have been accepted as an informal claim for benefits under an existing law or a liberalizing law or VA issue.  38 C.F.R. § 3.157(a) (2014).  However, there must first be a prior allowance of compensation or disallowance of a compensable rating.  See 38 C.F.R. § 3.157(b).

Analysis

As noted previously, in July 2000, the Cleveland RO granted a 10 percent rating for CAD, separate and apart from the 10 percent rating assigned for service-connected hypertension, effective April 13, 1999, based on a finding of clear and unmistakable error in a February 2000 rating decision.  The RO selected April 13, 1999 as the effective date because it was the date that VA first received the Veteran's claim for service connection for CAD.  

While the Veteran asserts his entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

As for the provisions of 38 C.F.R. § 3.400, it is acknowledged that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board emphasizes, however, that while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, there is simply no document that might be construed, even in the broadest sense, as a communication or action indicating an intent to apply for service connection CAD prior to the Veteran's claim for service connection received on April 13, 1999.

The Board notes that the record does contain VA medical records dated prior to April 13, 1999, which reflect, among other things, that the Veteran's service treatment records noted high blood pressure and an abnormal electrocardiogram (EKG) on his retirement exam.  The Veteran applied for service connection for hypertension in September 1974.  Although the Veteran has advanced argument to the effect that he raised the issue of his entitlement to CAD in September 1974, the claim he submitted in September 1974 referred only to hypertension, and not CAD.
Furthermore, the Veteran was not diagnosed with CAD until 1994.  In any event, as noted above, such records cannot constitute an informal claim for benefits unless there has been a prior allowance or disallowance of the claim.  See 38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  

Moreover, the mere presence of medical evidence, alone, does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, receipt of medical records could not be construed as informal claim).  Even prior to April 1999, merely seeking treatment was insufficient to establish a claim, to include an informal claim, for service connection.

Accordingly, the Board finds that there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection CAD, prior to April 13, 1999.  Thus, the preponderance of the evidence is against the assignment of an effective date earlier than April 19, 1999 for the award of service connection for CAD.


ORDER

An effective date prior to April 13, 1999 for the award of service connection for CAD is denied.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases involving the evaluation ofjoint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The left shoulder examination on file does not meet this requirement.  See March 2012 VA examination.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder condition. 
The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the left shoulder, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.
The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's left shoulder on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the  claim remaining on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


